Title: To James Madison from Henry Hill, 12 October 1808
From: Hill, Henry
To: Madison, James



Sir
Rio de Janeiro Octr. 12th: 1808.

I have the honor to inform you of my arrival here in safety on the 29th. Augst., and to acquaint you in general terms of the success which has attended my mission; refering for all the important and interesting particulars, to my dispatches which will be sent by the Hamlet.
The Presidents congratulations, which I had the honor to address to His Royal Highness the Prince Regent on the 3d. Ulto., were received by him with visible signs of satisfaction and pleasure, and he has reciprocated the friendly sentiments of the Presidents letter, in terms the most agreeable and unequivocal.
It is also with the greatest pleasure that I am enabled to acquaint you of the friendly and flattering reception I have met with in every other respect.
The official character of Consul for St. Salvador with which the President had been pleased to invest me, was immediately recognized by the Prince, and he is particularly desirous to have, and will receive with the greatest pleasure, a Minister or Charges des affaires from the United States, to reside near his Court.
I am fully assured that our commerce with the Brazils will be placed on the most favored and reciprocal footing and His Royal Highness has manifested the most sincere disposition and desire, to cherish and cultivate the frienship of the United States and a commercial intercourse with them, on the most liberal principles.
The correspondence I have had and the verbal assurances I have received, on these subjects, which I do not think it prudent to transmit by the present occasion, will I trust, meet the hopes and expectations of the President, and give general satisfaction.
It remains for me to notice in this letter the commercial regulations as applicable to our commerce which have been established for the Brazils.  The Vessels of all Nations in Amity are admitted into the Ports of entry of this Kingdom, which are this Port, St. Salvador, Perna Maraquin and Para, with all articles of Merchandize whatever, subject to a duty of 24 Pr.Ct. on the tarriff valuation, except on Wines and other liquors, which pay 48 Pr.Ct.
Diamonds, Gold dust and Brazillatte wood, continue subject to a Monopoly by the Crown; but all other articles of the produce of the Brazils may be freely exported and are subject to no duty, with the exception of a small exaction on Coffee, Tobacco, and also on the Cotton of Pernambucco.
No fixed or definitive regulations have been made with respect to the duty on the re-exportation of goods.  But it is understood that they will be subject to a transit duty of 4 Pr.Ct. which in several instances has been recovered.
The Hamlet will sail tomorrow for St. Salvador, and as I shall detain her there but a few days, I trust she will be in the United States before Christmas.  With the greatest respect, I have the honor to be, Sir, Yr. Most obedt. Servt.

Henry Hill

